Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata (US 2019/0025604 A1).
Regarding claim 1, Shibata discloses an information processing apparatus (Figs. 1-9) comprising: 
a controller (65) that changes a shape that defines an outer edge of an image (see Fig. 8, enlarged and reduced- para [0029] cooking recipe/instructions are changed on the display, thus shape is changed) formed in air (2 and 3) in accordance with elapsed time (see Fig. 9, time exist when actions are taken-elapsed time is the time between the actions by operator/user).



Regarding claim 3, the information processing apparatus according to Claim 1, wherein a form of a target (see Figs. 8 and 9, remote display or near display) reproduced by the image changes (enlarged or reduced) over time.

Regarding claim 4, the information processing apparatus according to Claim 3, wherein the form of the target grows over time (when enlarged).

Regarding claim 5, the information processing apparatus according to Claim 3, wherein the form of the target regresses over time (the target regresses when hand is in the standing position from Fig. 9).

Regarding claim 6, the information processing apparatus according to Claim 1, wherein a target reproduced by the image is switched (when hand is moved downward or upward).

Regarding claim 7, the information processing apparatus according to claim 1, wherein a posture of a target reproduced by the image is switched (between the reduced or enlarged).

Regarding claim 8, the information processing apparatus according to Claim 1, wherein the image changes according to a predetermined story (by the user’s recipe, para [0029]).



Regarding claim 10, the information processing apparatus according to Claim 1, wherein an orientation of the outer edge changes while a size of the image remains unchanged (when a user tilts its head).

Regarding claim 11, the information processing apparatus according to Claim 1, wherein details of sound or a volume of sound changes (by a user operation as supported by paras [0029], [0030]).

Regarding claim 12, Shibata discloses a non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising changing a shape that defines an outer edge of an image (see Fig. 8, enlarged and reduced, para [0029] cooking recipe/instructions are changed on the display, thus shape is changed) formed in air (2 and 3) in accordance with elapsed time (see Fig. 9, there is a time exist when actions are taken).

Regarding claim 13, Shibata discloses an information processing apparatus comprising:
control means  (65) formed in air over for changing a shape that defines an outer edge of an image (see Fig. 8, enlarged and reduced, para [0029] cooking recipe/instructions are changed on the display, thus shape is changed ) formed in air (2 and 3) in accordance with elapsed time (see Fig. 9, time exist when actions are taken-elapsed time is the time between the actions by operator/user).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
The elapsed time is the time between the actions by the operator/user.
Applicant argues that Shibata does not disclose changing a shape.  Examiner disagrees.  The para [0029] cooking recipe/instructions are changed on the display, thus shape is changed.
Thus, the rejection is deemed proper at this time.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






3/13/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872